MEMORANDUM DECISION                                                Jul 28 2015, 8:43 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Michael C. Ice                                               Gregory F. Zoeller
Martinsville, Indiana                                        Attorney General of Indiana

                                                             Christina D. Pace
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                                                IN THE
        COURT OF APPEALS OF INDIANA

J.B.,                                                        July 28, 2015

Appellant-Defendant,                                         Court of Appeals Case No.
                                                             55A01-1411-JV-483
        v.                                                   Appeal from the Morgan County
                                                             Superior Court;
                                                             The Honorable Christopher L.
State of Indiana,                                            Burnham, Judge;
Appellee-Plaintiff.                                          55D02-1106-JD-242




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 55A01-1411-JV-242 | July 28, 2015        Page 1 of 7
[1]   J.B. appeals the requirement he register as a sex offender, claiming there was

      insufficient evidence to support the order. Concluding there was clear and

      convincing evidence J.B. is likely to repeat an act that would be a sex offense, we

      affirm.


                                         Facts and Procedural History
[2]   When J.B. was thirteen years old, he touched and fondled the genitals of his six-year-

      old half-brother. Around the same time, J.B. “poked” his half-sister, who was then

      fifteen years old, with his penis after lowering her pants and panties while she

      allegedly slept. (State’s Ex. 3.) On June 13, 2011, the State filed a petition of

      delinquency, alleging that J.B., while he was under the age of fourteen, committed

      what would be Class C felony child molesting if committed by an adult. 1 The trial

      court adjudicated J.B. a delinquent child based on his admission that he committed

      those acts.


[3]   On September 15, 2011, J.B. completed an adolescent sexual offender evaluation

      that determined he was at a moderate to high risk for reoffending and recommended

      a residential placement. The juvenile court ordered J.B. to be placed at Lexington

      Academy. J.B. did not progress with his treatment at Lexington Academy; he had

      issues dealing with others and showed an inconsistent pattern of change.


[4]   On September 17, 2012, the court terminated J.B.’s placement at Lexington

      Academy, ordered him to undergo a diagnostic evaluation, and then temporarily

      committed J.B. to the Department of Correction (DOC). On October 29, 2012, the

      1
          Ind. Code § 35-42-4-3(b) (2007).


      Court of Appeals of Indiana | Memorandum Decision 55A01-1411-JV-242 | July 28, 2015   Page 2 of 7
      court ordered J.B. placed in Resolute Treatment Facility. While there, J.B. was

      removed from therapeutic groups due to non-compliance, threatening his therapist,

      attacking his teacher, verbally abusing and bullying peers, and being in a physical

      altercation with a peer.


[5]   On March 6, 2013, the court ordered J.B. be committed to the DOC and placed in

      the Pendleton Juvenile Correctional Facility. J.B. initially displayed behavioral

      problems while in DOC, but then showed significant improvement in behavior and

      successfully completed his sex offender program.


[6]   On June 20, 2014, the State filed a Motion for Hearing Regarding Sex Offender

      Registration Determination. Expert witness Dr. Floyd F. Robinson, who is a

      licensed Indiana psychologist, has expertise in the area of psychopathology and

      psychodiagnostics, and has conducted between fifteen and twenty psychosexual

      evaluations. After reviewing all the reports and documents from Lexington

      Academy, Resolute, and the DOC, Dr. Robinson concluded there was a significant

      likelihood that J.B. would sexually reoffend within the next five years. Based on Dr.

      Robinson’s conclusion and other evidence, on October 9, 2014, the trial court

      ordered J.B. to register as a sex or violent offender for a period of ten years.


                                         Discussion and Decision
[7]   J.B. argues the State did not establish by clear and convincing evidence that he was

      likely to be a repeat sex offender. When judging the sufficiency of the evidence

      supporting a decision to place a juvenile on a sex offender registry, we neither

      reweigh the evidence nor judge the credibility of the witnesses. Z.H. v. State, 850


      Court of Appeals of Indiana | Memorandum Decision 55A01-1411-JV-242 | July 28, 2015   Page 3 of 7
N.E.2d 933, 936 (Ind. Ct. App. 2006), trans. denied. Instead, we look to the evidence

      and the reasonable inferences that can be drawn therefrom that support the decision,

      and we will affirm if there is clear and convincing evidence from which the juvenile

      court could find the elements of the Indiana Sex Offender Registration Act

      (INSORA) have been met. R.G. v. State, 793 N.E.2d 238, 240 (Ind. Ct. App. 2003),

      trans. denied.


[8]   INSORA requires a sex offender to register with local law enforcement authorities in

      the area where the offender resides. See M.L.H. v. State, 799 N.E.2d 1, 3 (Ind. Ct.

      App. 2003); see also Ind. Code § 11-8-8-7 (referring to the registry requirements for a

      sex offender). A juvenile may be found to be a sex offender under INSORA if he is:

              A child who has committed a delinquent act and who:
                       (A) is at least fourteen (14) years of age;
                       (B) is on probation, is on parole, is discharged from a facility by the
                       department of correction, is discharged from a secure private facility
                       (as defined in IC 31-9-2-115), or is discharged from a juvenile
                       detention facility as a result of an adjudication as a delinquent child
                       for an act that would be an offense described in subsection (a) if
                       committed by an adult; and
                       (C) is found by a court by clear and convincing evidence to be likely
                       to repeat an act that would be an offense described in subsection (a) if
                       committed by an adult.
      Ind. Code § 11-8-8-5(b)(2) (2007) (footnote added). J.B. concedes he was at least

      fourteen and the act he committed, child molesting, is listed in subsection (a); thus,

      he challenges only that there was clear and convincing evidence he is likely to

      commit another offense.




      Court of Appeals of Indiana | Memorandum Decision 55A01-1411-JV-242 | July 28, 2015   Page 4 of 7
[9]    In deciding whether to place a juvenile on a sex offender registry, a juvenile court

       “shall consider expert testimony” concerning whether a juvenile is a likely to

       reoffend. Ind. Code § 11-8-8-5(c) (2007). Thus, before a juvenile may be ordered to

       register as a sex offender, the juvenile court must hold an evidentiary hearing and

       find by clear and convincing evidence that the juvenile is likely to commit another

       sex offense. See J.C.C. v. State, 897 N.E.2d 931, 934 (Ind. 2008); see also Ind. Code §

       11-8-8-5(b)(2) (2007). “[T]he Legislature has dictated this heightened burden of

       proof . . . in recognition of the serious social consequences of sex offender

       registration . . . .” J.C.C., 897 N.E.2d at 934.


[10]   When a juvenile is placed in a secure private facility, a sex offender registry hearing

       can be conducted only after the juvenile has been released from the facility. Id. The

       legislative intent behind holding a hearing upon the juvenile’s release “is to hold the

       sex offender registration determination in abeyance so that the juvenile has the

       opportunity to be rehabilitated during detention.” Id. See also In re G.B., 709 N.E.2d
352, 354 (Ind. Ct. App. 1999) (“This statutory scheme helps insure that juveniles

       who have been rehabilitated by virtue of their detention are not required to register as

       a sex offender.”).


[11]   At the evidentiary hearing, the juvenile court took judicial notice of the underlying

       court documents and heard from J.B.’s probation officer and the expert witness, Dr.

       Robinson. J.B.’s probation officer was concerned with the number of reports from

       the DOC that J.B. did not cooperate with treatment and did not complete

       assignments given to him in his treatment. Dr. Robinson reviewed all of J.B.’s

       records and evaluated him based on eight attributes: age, history, previous offenses,

       Court of Appeals of Indiana | Memorandum Decision 55A01-1411-JV-242 | July 28, 2015   Page 5 of 7
       anger, resistance to authority, socialization, presence of gross psychiatric

       disturbance, and successful treatment. J.B. exhibited all but one of the attributes,

       which indicates a high likelihood J.B. would sexually reoffend within the next five

       years.


[12]   J.B. was young when he committed his first sexual offense. He displayed anger

       throughout his treatment, which is associated with an increased likelihood he would

       reoffend. He assaulted a teacher, threatened his therapist, physically assaulted a

       peer, and verbally attacked and bullied other peers. J.B. committed hundreds of

       infractions while he was committed to the DOC, ranging from assault and sexual

       misconduct to bullying and insulting. Dr. Robinson acknowledged that J.B.

       completed his treatment program at the DOC, but he believed that J.B. did not

       benefit from the program. Dr. Robinson concluded J.B. was not adequately

       rehabilitated and was at a significantly increased risk to sexually reoffend within five

       years.


[13]   Dr. Robinson testified that the most important factor he considered was the effect

       treatment had in J.B.’s rehabilitation. Although J.B. completed the DOC treatment

       program, his participation was marked with major and minor infractions, and the

       exit assessment completed by the DOC put J.B. at a high risk to reoffend. According

       to Dr. Robinson, completing the DOC’s treatment program did not rehabilitate J.B.


[14]   There was clear and convincing evidence that J.B. was likely to commit another

       sexual offense. The DOC’s reentry tool evaluated J.B. to be at a high risk to

       reoffend. Dr. Robinson reviewed all records and determined there was an eighty

       percent chance J.B. would reoffend within five years. This was sufficient evidence to
       Court of Appeals of Indiana | Memorandum Decision 55A01-1411-JV-242 | July 28, 2015   Page 6 of 7
       support the decision to place J.B. on the sex offender registry.                      See B.W. v. State, 909
N.E.2d 471, 480 (Ind. Ct. App. 2009) (concluding under similar circumstances there

       was clear and convincing evidence that defendant was likely to repeat a sex offense).


                                                     Conclusion
[15]   The juvenile court did not err in concluding there is clear and convincing evidence

       J.B. is likely to commit another sex offense. We accordingly affirm.


[16]   Affirmed.


       Robb, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 55A01-1411-JV-242 | July 28, 2015           Page 7 of 7